Name: Commission Implementing Decision (EU) 2019/121 of 24 January 2019 on a measure taken by Germany pursuant to Directive 2006/42/EC of the European Parliament and of the Council, to prohibit the placing on the market of CNC milling machine (models UMC750SS and UMC750) manufactured by Haas Automation Europe N.V. (notified under document C(2019) 307) (Text with EEA relevance.)
 Type: Decision_IMPL
 Subject Matter: Europe;  technology and technical regulations;  mechanical engineering;  marketing;  consumption
 Date Published: 2019-01-28

 28.1.2019 EN Official Journal of the European Union L 24/29 COMMISSION IMPLEMENTING DECISION (EU) 2019/121 of 24 January 2019 on a measure taken by Germany pursuant to Directive 2006/42/EC of the European Parliament and of the Council, to prohibit the placing on the market of CNC milling machine (models UMC750SS and UMC750) manufactured by Haas Automation Europe N.V. (notified under document C(2019) 307) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Directive 2006/42/EC of the European Parliament and of the Council of 17 May 2006 on machinery, and amending Directive 95/16/EC (1), and in particular Article 11(3) thereof, Whereas: (1) On 12 October 2017, Germany informed the Commission of a safeguard measure taken on 12 September 2017 to prohibit the placing on the market of CNC milling machine models UMC750SS and UMC750 (CNC milling machines), manufactured by Haas Automation Europe N.V., Mercuriusstraat 28, B-1930 Zaventem (the manufacturer). (2) Germany took the measure considering that the CNC milling machines did not conform to the essential health and safety requirements set out in section 1.5.13 of Annex I to Directive 2006/42/EC. The essential health and safety requirement 1.5.13 on emissions of hazardous materials and substances requires that machinery is designed and constructed in such a way that risks of inhalation, ingestion, contact with the skin, eyes and mucous membranes and penetration through the skin of hazardous materials and substances which it produces can be avoided. In this regard, Germany indicated that the CNC milling machines were emitting cooling lubricant vapours without an extraction system. (3) After receiving the notification of the safeguard measure from Germany, the Commission entered into consultation with the parties concerned in order to hear their views. The Commission sent a letter to the manufacturer on 24 April 2018. In its reply of 27 April 2018, the manufacturer informed the Commission that the products were voluntarily not placed on the German market anymore and that the manufacturer has officially closed the case with the German authorities. (4) Examination of the justification provided by Germany with respect to the safeguard measure, the documentation available and the comments expressed by the manufacturer demonstrate that the CNC milling machines fail to satisfy the essential health and safety requirement set out in section 1.5.13 of Annex I to Directive 2006/42/EC. That deficiency is liable to compromise the health and safety of persons. (5) Therefore, the safeguard measure taken by Germany should be considered as justified, HAS ADOPTED THIS DECISION: Article 1 The measure taken by Germany, prohibiting the placing on the market of CNC milling machine models UMC750SS and UMC750 manufactured by Haas Automation Europe N.V., Mercuriusstraat 28, B-1930 Zaventem, is justified. Article 2 This Decision is addressed to the Member States. Done at Brussels, 24 January 2019. For the Commission ElÃ ¼bieta BIEÃ KOWSKA Member of the Commission (1) OJ L 157, 9.6.2006, p. 24.